DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saitoh et al. (Saitoh, US 2022/0066264).
Re claim 1: As shown in Fig. 3, Saitoh discloses an optical element, comprising: an optical film including a birefringent material 18 having a chirality, wherein: 
optically anisotropic molecules 40 of the birefringent material 18 disposed adjacent a first surface (bottom surface) of the optical film are configured with a first pretilt angle in a range of 0 degree to 90 degrees (paragraph 266), which meets the claimed range of greater than 10° and less than or equal to 80°, or in a range of greater than or equal to -80° and less than -10°, and 
optically anisotropic molecules 40 of the birefringent material disposed adjacent a second surface (top surface) of the optical film opposing the first surface are configured with a second pretilt angle in a range of 0 degree to 90 degrees (paragraph 266), which meets the claimed range of greater than 10° and less than or equal to 80°, or in a range of greater than or equal to -80° and less than -10°.
Re claim 2: The optical element of claim 1:
Saitoh discloses that the pretilt angle is in a range of 0 degree to 90 degrees (paragraph 266). Accordingly, it is clear that the first pretilt angle is in a range of greater than or equal to 30° and less than or equal to 40°, or in a range of greater than or equal to -40° and less than or equal to -30°, and the second pretilt angle is in the range of greater than or equal to 30° and less than or equal to 40°, or in the range of greater than or equal to -40° and less than or equal to -30°.
Re claim 3: The optical element of claim 1: 
Saitoh discloses that the pretilt angle is in a range of 0 degree to 90 degrees (paragraph 266). Accordingly, it is clear that the first pretilt angle is in a range of greater than or equal to 25° and less than or equal to 50°, or in a range of greater than or equal to -50° and smaller than or equal to -25°, and the second pretilt angle is in the range of greater than or equal to 25° and less than or equal to 50°, or in the range of greater than or equal to -50° and smaller than or equal to -25°.
Re claim 4: The optical element of claim 1, wherein the first pretilt angle and the second pretilt angle have the same sign or different signs (paragraph 260).
Re claim 5: The optical element of claim 1, further comprising an alignment structure 32 coupled to the first surface of the optical film and configured to align the optically anisotropic molecules 40 adjacent the first surface of the optical film in the first pretilt angle (paragraph 267).
Re claim 7: The optical element of claim 1, wherein the optically anisotropic molecules 40 of the birefringent material 18 disposed adjacent (at least one of the first surface or) the second surface of the optical film is exposed to air, and the optical film further includes surfactants or small weight molecules configured to align the optically anisotropic molecules exposed to the air in (at least one of the first pretilt angle or) the second pretilt angle (paragraphs 145-147 and 269).
Re claim 11: The optical element of claim 1, wherein the optical film includes a liquid crystal polymer film (paragraphs 136 and 137).
Re claim 12: The optical element of claim 11, wherein the birefringent material in the liquid crystal polymer film is polymerized.
Re claim 13: The optical element of claim 11, wherein the birefringent material in the liquid crystal polymer film is polymer stabilized (paragraph 132).
Re claim 20: As shown in Fig. 3, Saitoh discloses an optical element, comprising:
an optical film 18 including a birefringent material having a chirality,
wherein optically anisotropic molecules 40 of the birefringent material disposed adjacent a surface of the optical film are configured with a pretilt angle in a range of 0 degree to 90 degrees (paragraph 266), which meets the claimed range of greater than 10° and less than or equal to 80°, or in a range of greater than or equal to -80° and less than -10°.
Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oh (US 2018/0164627).
Re claim 1: As shown in Fig. 10, Oh discloses an optical element 1004, comprising: 
an optical film 1008 (CLC layer) including a birefringent material having a chirality (paragraph 117), wherein: 
optically anisotropic molecules of the birefringent material disposed adjacent a first surface (bottom surface) of the optical film 1008 are configured with a first pretilt angle in a range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°, and 
optically anisotropic molecules of the birefringent material disposed adjacent a second surface (top surface) of the optical film 1008 opposing the first surface are configured with a second pretilt angle in the range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°.
Re claim 2: The optical element of claim 1:

Re claim 3: The optical element of claim 1: 
Oh discloses that the pretilt angle is in a range of between about +/- 25 degrees with respect to the x-y plane  paragraph 132). Accordingly, it is clear that the first pretilt angle is in a range of greater than or equal to 25° and less than or equal to 50°, or in a range of greater than or equal to -50° and smaller than or equal to -25°, and the second pretilt angle is in the range of greater than or equal to 25° and less than or equal to 50°, or in the range of greater than or equal to -50° and smaller than or equal to -25°.
Re claim 4: The optical element of claim 1, wherein the first pretilt angle and the second pretilt angle have the same sign or different signs (paragraph 132).
Re claim 5: The optical element of claim 1, as shown in Fig. 13C, Oh discloses that the optical layer 1358A further comprises an alignment structure coupled to the first surface of the optical film and configured to align the optically anisotropic molecules adjacent the first surface of the optical film in the first pretilt angle (paragraph 143).
Re claim 16: The optical element of claim 1, wherein, as shown in Fig. 13C, the optical film 1358A is a first optical film, the birefringent material is a first birefringent material, and the optical anisotropic molecules are first optical anisotropic molecules, wherein the optical element further includes: 
a second optical film 1358B including a second birefringent material having a chirality (paragraph 138),

wherein the second optically anisotropic molecules of the second birefringent material disposed adjacent a second surface (top surface) of the second optical film 1358B opposing the first surface are configured with a fourth pretilt angle in the range of greater than 10° and less than 80°, or in the range of greater than -80° and less than -10° (paragraph 132).
Re claim 17: The optical element of claim 16:
Oh discloses that the pretilt angle can be between about +/- 15 degrees with respect to the x-y plane (paragraph 132). Accordingly, it is clear that at least one of the third pretilt angle or the fourth pretilt angle can be different from at least one of the first pretilt angle or the second pretilt angle.
Re claim 18: The optical element of claim 17, wherein, as shown in Fig. 13C, the optical element 1358 is configured to function as an optical diffuser for providing a directional scattering (with light beams 1320A, 1320B).
Re claim 19: The optical element of claim 1, as shown in Fig. 13C, further comprising:
a first alignment structure coupled to the first surface of the optical film 1358A and configured to align the optically anisotropic molecules adjacent the first surface of the optical film in the first pretilt angle; and
a second alignment structure coupled to the second surface of the optical film 1358A and configured to align the optically anisotropic molecules adjacent the second surface of the optical film in the first pretilt angle (paragraph 143).
Re claim 20: As shown in Fig. 10, Oh discloses an optical element 1004, comprising:

wherein optically anisotropic molecules 40 of the birefringent material disposed adjacent a surface of the optical film are configured with a pretilt angle in a range of between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Saitoh, US 2022/0066264) in view of Du et al. (Du, US 2016/0187730).
Re claim 6: The optical element of claim 5:
Saitoh does not disclose that the alignment structure includes at least one of a nanostructure alignment layer including a random distribution of planar and vertical alignment polyimide domains, a photoalignment layer that includes nanostructured domains of planar and vertical alignment polyimides, a photoalignment layer, an alignment layer including a polyimide mixed with a liquid crystalline prepolymer, or a hybrid alignment polymer network.
Du discloses an alignment structure including at least one of a nanostructure alignment layer including a photoalignment layer (paragraphs 26, 30-33 and 37).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an alignment structure including at least one of a nanostructure alignment layer .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Saitoh, US 2022/0066264) in view of Ishikawa et al. (Ishikawa, US 5,677,747).
Re claim 8: The optical element of claim 1:
As shown in Fig. 3 of Saitoh, the helix twist structure is a heliconical structure. Saitoh does not disclose that the optically anisotropic molecules have oblique angles with respect to a helical axis of the helix twist structure.
As shown in Figs. 3a-4c, Ishikawa discloses an optical element comprising optically anisotropic molecules having oblique angles with respect to a helical axis (Z direction) of the helix twist structure.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a birefringent material comprising optically anisotropic molecules having oblique angles with respect to a helical axis of the helix twist structure in order to provide an optical element with enhanced contrast and improve viewing angle dependency of the display colors (col. 3, lines 43-46).
Re claim 9: The optical element of claim 8, wherein the helix twist structure has a constant helix pitch P as shown in Fig. 3 of Saitoh.
Re claim 10: The optical element of claim 8:
Saitoh discloses that the CLC phase exhibits selective reflectivity at a specific wavelength and the selective reflection wavelength of the CLC layer increases as the pitch P increases since it depends on the helix pitch P (paragraphs 119-123). Accordingly, it is obvious that the helix twist structure can have a .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Saitoh, US 2022/0066264) in view of Wen (US 2004/0031672).
Re claim 14: The optical element of claim 1:
Saitoh does not disclose that the birefringent material includes active liquid crystals that are switchable by an external field.
As shown in Fig. 1, Wen discloses an optical device comprising an optical film 105 comprising a birefringent material (CLC), wherein the birefringent material includes active liquid crystals that are switchable by an external field (applied voltage) (paragraphs 25 and 26).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an optical film comprising a birefringent material including active liquid crystals that are switchable by an external field in order to realize a color display system (paragraph 5).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al. (Saitoh, US 2022/0066264) in view of Moon et al. (Moon, US 2002/0089623).
Re claim 15: The optical element of claim 1:
Saitoh does not disclose that the optical film is a polarizing film configured to substantially reflect a polarized light having a handedness that is the same as a handedness of a helical twist structure of the optical film, and substantially transmit a polarized light having a handedness that is opposite to the handedness of the helical twist structure of the optical film.
As shown in Fig. 2, Moon discloses a transparent reflective LCD comprising a CLC polarizing film 2 configured to substantially reflect a polarized light having a handedness (right circular-polarized light) that is the same as a handedness of a helical twist structure of the optical film, and substantially 
It is obvious that a helical structure of the CLC polarizing film has the same handedness to reflect the right circular-polarized light.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to use the optical film as a polarizing film configured to substantially reflect a polarized light having a handedness that is the same as a handedness of a helical twist structure of the optical film, and substantially transmit a polarized light having a handedness that is opposite to the handedness of the helical twist structure of the optical film in order to improve color purity and improve light efficiency (paragraphs 12-15).
a second alignment structure coupled to the second surface of the optical film and configured to align the optically anisotropic molecules adjacent the second surface of the optical film in the second pretilt angle.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627) in view of Ishikawa et al. (Ishikawa, US 5,677,747).
Re claim 8: The optical element of claim 1:
As shown in Fig. 10 of Oh, the helix twist structure is a heliconical structure. Oh does not disclose that the optically anisotropic molecules have oblique angles with respect to a helical axis of the helix twist structure.
As shown in Figs. 3a-4c, Ishikawa discloses an optical element comprising optically anisotropic molecules having oblique angles with respect to a helical axis (Z direction) of the helix twist structure.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a birefringent material comprising optically anisotropic molecules having oblique angles 
Re claim 9: The optical element of claim 8, wherein the helix twist structure has a constant helix pitch as shown in Fig. 10 of Oh.
Re claim 10: The optical element of claim 8, wherein the helix twist structure has a gradient helix pitch as shown in Figs. 13C and 14 of Oh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 12, 2022